[Cite as State v. Kuntz, 2022-Ohio-3376.]

                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                         ROSS COUNTY


STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      : CASE NO. 20CA3731

        v.                                       :

CLARENCE J. KUNTZ,                               : DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                     :

_________________________________________________________________

                                            APPEARANCES:

Erika M. LaHote, Assistant State Public Defender, Columbus, Ohio,
for appellant.1

Jeffrey C. Marks, Ross County Prosecuting Attorney, and Pamela C.
Wells, Assistant Prosecuting Attorney, Chillicothe, Ohio, for
appellee.
__________________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED:9-22-22
ABELE, J.

        {¶1}     This is an appeal from a Ross County Common Pleas Court

judgment of conviction and sentence.                  Clarence J. Kuntz, defendant

below and appellant herein, assigns three errors for review:

                 FIRST ASSIGNMENT OF ERROR:

                 “THE TRIAL COURT ERRED IN SENTENCING KUNTZ WHEN
                 IT FAILED TO DETERMINE THAT COUNT ONE
                 (KIDNAPPING) AND COUNT THREE (RAPE) WERE NOT
                 ALLIED OFFENSES OF SIMILAR IMPORT.”

        1
       Different counsel represented appellant during the trial
court proceedings.
                                                                        2
ROSS, 20CA3731

            SECOND ASSIGNMENT OF ERROR:

            “KUNTZ WAS DENIED HIS RIGHT TO THE EFFECTIVE
            ASSISTANCE OF COUNSEL AS GUARANTEED BY ARTICLE
            I, SECTION 10 OF THE OHIO CONSTITUTION AND THE
            SIXTH AND FOURTEENTH AMENDMENT OF THE UNITED
            STATES CONSTITUTION WHEN HIS ATTORNEY FAILED TO
            ARGUE THAT HIS CONVICTIONS FOR KIDNAPPING AND
            RAPE WERE ALLIED OFFENSES OF SIMILAR IMPORT.”

            THIRD ASSIGNMENT OF ERROR:

            “KUNTZ’S CONVICTIONS ON RAPE AND KIDNAPPING
            WERE AGAINST THE MANIFEST WEIGHT OF THE
            EVIDENCE, IN VIOLATION OF HIS RIGHT TO DUE
            PROCESS OF LAW UNDER THE FIFTH AND FOURTEENTH
            AMENDMENTS TO THE UNITED STATES CONSTITUTION
            AND ARTICLE I, SECTION 10 OF THE OHIO
            CONSTITUTION.”

     {¶2}   On June 5, 2020, a Ross County Grand Jury returned an

indictment that charged appellant with (1) one count of kidnapping

in violation of R.C. 2905.01(A)(4), a first-degree felony, (2) one

count of kidnapping in violation of R.C. 2905.01(A)(3), a first-

degree felony, (3) one count of rape in violation of R.C. 2907.02,

a first-degree felony, and (4) 16 counts of assault in violation of

R.C. 2903.13, first-degree misdemeanors.

     {¶3}   At appellant’s jury trial, Chillicothe Police Officer

Christopher McGowen testified that, after he responded to a

dispatch to the Valero station regarding a possible assault, he

found the victim, C.D., who asked him to take her home.     C.D. told

McGowen that “Johnnie Kuntz” [appellant] assaulted her, but she did
                                                                        3
ROSS, 20CA3731

not wish to file a complaint.     She also told McGowen that “she

couldn’t get away from” appellant, he assaulted her three days ago,

and she feared he would assault her again.     McGowen stated “there

may have been some sort of old bruising to her face,” although he

listed “no injuries” in his report.

     {¶4}   Chillicothe Police Officer Adam Steele testified he

visited the victim’s mother’s home to follow up on the assault

allegation.     Steele described an exhibit and noted that the victim

had “some bruising and a scratch mark around her right eye” and “a

small puncture wound on her left forearm.”    When Steele followed up

a second time, he observed that the victim also had “scratches on

her lower back.     There was a bruise behind her left knee.   And

there was also scratches, bruising on her thigh area, as same

injuries I originally saw with her right eye bruise and scratch

marks on her right eye and left arm puncture.”

     {¶5}   Steele also visited the Chillicothe AmVets, near the

scene of the assault, to obtain video surveillance footage.       Steele

testified that at one point, he observed appellant walk along the

flood wall.     After a brief foot chase, Steele apprehended

appellant, placed him under arrest and advised him of his Miranda

rights.     Appellant reportedly stated, “This was bullshit and I did

not rape that bitch.”     When Steele asked appellant about the
                                                                       4
ROSS, 20CA3731

victim’s markings, appellant responded that “he didn’t know.”

Appellant’s backpack, however, contained a “small red and black

screwdriver filed to a point,” “exactly what [the victim] had

described that Mr. Kuntz had used on her.”    Steele also testified

about the victim’s photographs that depict bruises to her right

eye, a scratch under her right eye, a scratch to her lower back,

abrasions and bruises around her right eye, a puncture wound in her

left forearm, bruises behind her left knee, bruises on her left

thigh, bruises from her upper thigh towards her buttocks, bruises

on her buttocks, and bruises and discoloration on the left side of

her face.

     {¶6}   On cross-examination, Officer Steele acknowledged that

the victim said she knew appellant for three months prior to the

assault and further admitted that, on multiple days, she allowed

appellant to inject her with methamphetamine.    Steele further

acknowledged that appellant called him and left a message prior to

appellant’s apprehension.

     {¶7}   Mark Milella, a homeless man, testified that he observed

a knot on the victim’s head and appellant told him the victim “fell

over a bank.”    Milella said a Pilot gas station maintenance person

offered to allow C.D. to use the Pilot’s shower facility, but “the

guy that was with her wouldn’t let her go in by herself.”
                                                                       5
ROSS, 20CA3731

     {¶8}   Chillicothe AmVets Post Commander Martin Withrow

testified that the alley behind the Post has a ramp for deliveries,

and “if you’re down in the bottom of it nobody can see ya.”

Withrow also provided to police security video that depicts two

individuals on the ramp.

     {¶9}   C.D., the victim, testified that she has known appellant

for approximately eight months and they are “just friends,” but she

also acknowledged that she had referred to him as her “boyfriend”

during a three-day period early in their relationship.    C.D.

recalled that on May 17, 2020, she had been “up all night” using

methamphetamine when a woman in a car in the “mental health”

parking lot asked for a cigarette.    At this point, C.D. had not

seen appellant for over a month.     Apparently, while C.D. sat in the

woman’s car, appellant walked to the car, said “come with me it’s

important,” then “snatched me up,” grabbed her arm, “yanked” her

from the car and took her to a “little cement walkway” about thirty

seconds away”... and “told me that I got myself in a position now

and then he beat me.    For about an hour and half. * * * I’m

talking, he literally tried to break my leg, he head butted me, he

punched me, he slapped me, raped me. * * *     He threatened to kill

me * * * even stabbed me with a screwdriver.”     After the assault,

appellant told C.D. she is his slave, “he told me when to speak,
                                                                       6
ROSS, 20CA3731

what to do, and whenever he said it I do it right and then and

there.”   Appellant could not leave because “he threatened to kill

me if I were to leave.”   “I had a big bump on my forehead, my nose

was bleeding, he had choked me.”

     {¶10} During the attack, appellant used methamphetamine and

heroin and threw away C.D.’s coat after he used it to wipe blood

from her face.   C.D. also noticed a surveillance camera, along with

a sign that says, “smile you’re on camera.”   Later, C.D.’s brother

contacted law enforcement about the video that the prosecution

eventually played for the jury.    C.D. further testified that, from

the time of the assault until two days later when she asked for

help at the Valero station, she stayed with appellant because she

feared for her life.

     {¶11} On cross-examination, C.D. acknowledged that previously

she considered appellant to be her “boyfriend” and that she engaged

in multiple sexual encounters with him, “probably” more than 20

times, “it could have been” over a hundred times.   C.D. further

acknowledged that she did not immediately report the sexual assault

that occurred on the day in question.

     {¶12} Sexual Assault Nurse Examiner Janell Randolph testified

that she completed the victim’s sexual assault examination,

photographed her injuries, took DNA swabs and noted “multiple
                                                                     7
ROSS, 20CA3731

bruising um, to bi-both of her arms, both of her legs, * * * she

had bruising to one eye, * * * she had a puncture wound to her left

wrist, she had puncture wound to her left thigh also.”    Randolph

testified that C.D. told her that “Clarence Kuntz * * * snatched

her out of a friend’s car about five a.m. on a Sunday morning. * *

* he took her to an area behind the mental health building * * *

and he beat the crap * * * out of her, * * * that she was beaten, *

* * kicked, punched, * * * strangled, * * * sexually assaulted * *

* forced to do sexual acts to him * * * she was then * * * taken to

a viaduct in Chillicothe * * * she was tried to um, be sold by him

to other people.”

     {¶13} Chillicothe Police Detective Christopher Fyffe played for

the jury appellant’s interview and, when appellant told Fyffe that

the victim slapped him, he said he then he slapped her.    The

surveillance video, however, did not match appellant’s statement.

Fyffe also confirmed that appellant and the victim visited urgent

care two days before the assault.   At this juncture, the state

rested and the trial court also overruled appellant’s Crim.R. 29

motion for judgment of acquittal.

     {¶14} The defense presented its case and called several

witnesses, including appellant’s brother, Chris Kuntz, who

testified that appellant and C.D. visited his house “every two to
                                                                        8
ROSS, 20CA3731

three days.”   Kuntz said they came to his house on May 15, 2020,

with another younger girl, and that C.D. appeared to be “on

something.”    Kuntz also said he was familiar with the allegations

against his brother, that he talked to him “once in a while and it

was on Facebook that they were looking for him for it.”     On cross-

examination, Kuntz acknowledged he was unsure of the exact date

appellant and the victim visited his home.     Also, Kuntz stated he

knew about appellant’s 2011 trafficking drug convictions.

     {¶15} Clyde Johnson testified that he knows appellant because

“my cousin * * * has a baby with one of his brothers, or something

like that.”    Johnson said appellant “slept out in the hallway with

his girlfriend (C.D.), I think one or two nights, maybe.”     Johnson

thought it was “May 17th, or 18th, I think.”

     {¶16} Alyssa Stevens, Clyde Johnson’s girlfriend, testified she

met appellant through her family and met C.D. through appellant.

Stevens stated that C.D. and appellant stayed in the hallway of

their apartment two nights during the time period in question.

     {¶17} Nurse Practitioner William Bedillion, Jr. testified that,

two days before the incident, he worked at Family Urgent Care when

appellant and C.D. visited and the two appeared “almost a bit jolly

and giddy with each other.”

     {¶18} After hearing the evidence and counsels’ arguments, the
                                                                      9
ROSS, 20CA3731

jury found appellant guilty as charged in the indictment.    At

sentencing, the trial court: (1) merged counts one (kidnapping) and

two (kidnapping), (2) sentenced appellant to serve a minimum term

of 10 years and a maximum term of 15 years in prison on count one,

(3) sentenced appellant to serve a minimum of ten years and maximum

of 15 years on count three (rape), (4) sentenced appellant to serve

90 days each on counts four through nineteen (assault), to be

served concurrently to one another, (5) ordered counts one and

three to be served concurrently to one another, as well as

concurrently to counts four through nineteen, (6) found appellant

to be a Tier III Sex Offender, (7) advised appellant of the Reagan

Tokes law, and (8) sentenced appellant to serve a mandatory five-

year post-release control term.    This appeal followed.

                                   I.

     {¶19} In his first assignment of error, appellant asserts that

the trial court erred by failing to merge his convictions for

kidnapping and rape because, appellant argues, those offenses

stemmed for the same conduct, with a single animus, and with

similar import and significance.    In particular, appellant argues

that his purpose in committing the kidnaping offense was to engage

in sexual activity with the victim against her will and this animus

is the same as in the rape offense because appellant purposely
                                                                      10
ROSS, 20CA3731

compelled the victim to submit to sexual conduct by force or threat

of force.

     {¶20} In response, the state argues that appellant removed the

victim from a car on “one street and dragged her to a secluded

location some ways away,” “tortured, assaulted, and threatened her

for an hour and a half before and during the rape and did not

permit her to leave when it was completed.”   Afterward, the state

points out that appellant took the victim “to various locations

throughout the city, from the Floyd Simantel, to the AmVets, to at

one time the Pilot, to another near the viaduct under the bridge

and another to the Valero Gas Station - the movement is substantial

so as to demonstrate a significance independent of the other

offense.”   The state thus contends that, “[r]ather than a brief

kidnapping,” * * * “the video in the case lasted a total of an hour

and half, and the kidnapping lasted almost three days, when the

victim was finally able to get away and call police.”    Further, the

state argues that appellant used force to perpetuate the sexual

conduct - first forcing appellant out of a car and into a secluded

area behind a building, then using force and threats and physical

torture for almost an hour and a half during the rape.    Thus, the

state contends the victim’s movement from the car to the concealed

AmVets alleyway was more than incidental; rather, it substantially
                                                                     11
ROSS, 20CA3731

increased the risk of harm by taking C.D. from a public place,

where exposure could limit the harm, to a place where appellant

could commit the offense unimpeded.   Therefore, the state argues,

the restraint and force used to drag the victim to a secluded

location is separate and distinct from the force exercised during

the rape.   Consequently, the state maintains that appellant’s rape

and kidnapping convictions are not allied offenses.

     {¶21} “R.C. 2941.25 ‘codifies the protections of the Double

Jeopardy Clause of the Fifth Amendment to the United States

Constitution and Section 10, Article I of the Ohio Constitution,

which prohibits multiple punishments for the same offense.’”      State

v. Osman, 4th Dist. Athens No. 13CA22, 2014-Ohio-294, ¶ 17, quoting

State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d

923, ¶   23; State v. Jones, 4th Dist. Hocking Nos. 20CA2, 20CA3,

20CA4, 2021-Ohio-2601, ¶ 26.   R.C. 2941.25, the allied offense

statute, outlines when a trial court may impose multiple

punishments:

     (A) Where the same conduct by defendant can be construed
     to constitute two or more allied offenses of similar
     import, the indictment or information may contain counts
     for all such offenses, but the defendant may be convicted
     of only one.

     (B) Where the defendant's conduct constitutes two or more
     offenses of dissimilar import, or where his conduct results
     in two or more offenses of the same or similar kind
     committed separately or with a separate animus as to each,
                                                                      12
ROSS, 20CA3731

      the indictment or information may contain counts for all
      such offenses, and the defendant may be convicted of all of
      them.

      {¶22} In general, an appellate court should apply a de novo

review of a trial court’s R.C. 2941.25 merger determination.      State

v. Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶

28.   Appellate courts should therefore “independently determine,

without deference to the conclusion of the trial court, whether the

facts satisfy the applicable legal standard.”    Id. at ¶ 26.

      {¶23} In the case sub judice, appellant and the state agreed

that the two kidnapping offenses merged.    Appellant, however, did

not raise at sentencing the issue of merger of the kidnapping and

rape offense.    Thus, appellant forfeited all but plain error.     State

v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 21,

28.   Crim.R. 52(B) defines plain error as, “Plain errors or defects

affecting substantial rights may be noticed although they were not

brought to the attention of the court.”    To establish plain error,

appellant must show that “but for a plain or obvious error, the

outcome of the proceeding would have been otherwise, and reversal

must be necessary to correct a manifest miscarriage of justice.”

State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d

900, ¶ 16.   “To constitute plain error under Crim.R. 52(B), the
                                                                     13
ROSS, 20CA3731

defendant must demonstrate (1) an error, i.e., a deviation from a

legal rule, (2) that the error constitutes an obvious defect in the

trial proceedings, and (3) that the error must have affected

substantial rights, i.e., the error must have affected the outcome

of the trial.”   State v. Wycuff, 4th Dist. Pickaway No. 19CA28,

2020-Ohio-5320, ¶ 13, citing State v. Rogers, 143 Ohio St.3d 385,

2015-Ohio-2459, 38 N.E.3d 860, ¶ 22.   Courts take notice of plain

error with the utmost caution, under exceptional circumstances, and

only to prevent a manifest miscarriage of justice.   Rogers at ¶ 23,

citing State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),

paragraph three of the syllabus.   See also State v. Lewis, 4th Dist.

Ross No. 14CA3467, 2015-Ohio-4303, ¶ 9; Wycuff at ¶ 13.   However,

because a trial court’s duty to merge allied offenses is mandatory,

not discretionary, the failure to merge allied offenses affects a

substantial right.   State v. Underwood, 124 Ohio St.3d 365, 2010-

Ohio-1, 922 N.E.2d 923.   Consequently, a failure of a trial court to

merge allied offenses when the record is clear that multiple

offenses are allied offenses under R.C. 2941.25 constitutes plain

error.

     {¶24} Recently, we observed in State v. Conrad, 4th Dist.

Hocking No. 18CA4, 2019-Ohio-263 that the Supreme Court of Ohio
                                                                       14
ROSS, 20CA3731

examined the allied offense doctrine in State v. Ruff, 143 Ohio

St.3d 114, 2015-Ohio-994, 34 N.E.3d 892, and crafted a tripartite

test to determine when multiple criminal offenses must merge under

R.C. 2941.25.    “In determining whether offenses are allied offenses

of similar import within the meaning of R.C. 2941.25, courts must

evaluate three separate factors - the conduct, the animus, and the

import.”    Id. at paragraph one of the syllabus.   Further, “[t]wo or

more offenses of dissimilar import exist within the meaning of R.C.

2941.25(B) when the defendant’s conduct constitutes offenses

involving separate victims or if the harm that results from each

offense is separate and identifiable.”     Id., paragraph two of the

syllabus.

     {¶25} The Ruff court wrote that “when determining whether

offenses are allied offenses of similar import within the meaning of

R.C. 2941.25, courts must ask three questions when the defendant’s

conduct supports multiple offenses: (1) Were the offenses dissimilar

in import or significance? (2) Were they committed separately?       And

(3) Were they committed with separate animus or motivation?    An

affirmative answer to any of the above will permit separate

convictions.”    Ruff at ¶ 31.   Further, unlike at trial when the

state bears the burden of proof, at sentencing “[t]he defendant
[Cite as State v. Kuntz, 2022-Ohio-3376.]

bears the burden of establishing his entitlement to the protection,

provided by R.C. 2941.25, against multiple punishments for a single

criminal act.”             State v. Washington, 137 Ohio St.3d 427, 2013-Ohio-

4982, 999 N.E.2d 661, ¶ 18, quoting State v. Mughni, 33 Ohio St.3d

65, 67, 514 N.E.2d 870 (1987); Conrad at ¶ 35.

        {¶26} In Jones, supra, 2021-Ohio-2601, the Supreme Court of Ohio

again addressed the merger of kidnapping and rape convictions

discussed in State v. Logan, 60 Ohio St.2d 126, 397 N.E.2d 1345

(1979), and recognized that “implicit within every forcible rape

R.C. 2907.02(A)(1) is a kidnapping.”             Id. at 130.   Logan instructed

whether the rape and kidnapping convictions should merge:

        The primary issue * * * is whether the restraint or movement
        of the victim is merely incidental to the separate
        underlying crime or, instead, whether it has a significance
        independent of the other offense. In the instant case, the
        restraint and movement of the victim had no significance
        apart from facilitating the rape. The detention was brief,
        the movement was slight, and the victim was released
        immediately following the commission of the rape. In such
        circumstances, we cannot say that appellant had a separate
        animus to commit kidnapping.

Id. at 135.

        {¶27} “Ohio courts still apply the test found in [Logan] to

determine whether rape and kidnapping convictions merge for

sentencing even though this test predates Ruff.”               State v. Thacker,

4th Dist. Lawrence No. 18CA21, 2020-Ohio-4620, ¶ 125.              Thus, this
[Cite as State v. Kuntz, 2022-Ohio-3376.]

court adopted the Logan “guidelines” to determine when kidnapping

and similar offenses - like rape- are committed with the same animus

and must merge.              Id., quoting Logan at syllabus.   “Therefore,

kidnapping and rape convictions merge if the restraint of the victim

is merely incidental to the rape, but do not merge if the restraint

subjected the victim to a harm beyond that of the rape.”               Jones,

supra, at ¶ 30.

        {¶28} When examining this issue, it appears that merger cases

vary from a kidnapping that is incidental to a rape when the

victim’s movement is slight, occurs close in time to the rape, and

facilitates the rape, to cases at the other end of the spectrum when

the kidnapping is not incidental to the rape because the victim’s

movement is significant, occurred longer in time from the rape, and

occurred other than to facilitate the rape.             “More than once the

Ohio Supreme Court has recognize[d] that this analysis may be

sometimes difficult to perform and may result in varying results for

the same set of offenses in different cases.”              Ruff, 143 Ohio St.3d

114, 2015-Ohio-995, 34 N.E.3d 892, at ¶ 32, quoting State v.

Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, ¶ 52;

State v. DeWees, 2018-Ohio-1677, 111 N.E.3d 334 (11th Dist.) ¶ 43.

        {¶29} For example, in Jones, supra, at          ¶ 32, the defendant

forcibly pinned the victim on the stairs, restrained her liberty,
[Cite as State v. Kuntz, 2022-Ohio-3376.]

and demanded by threat of force that she engage in a sex act.           The

evidence revealed that the kidnapping involved a relatively brief

restraint with no asportation, committed to facilitate the rape, and

did not subject the victim to additional danger aside from the rape.

Furthermore, in State v. Merz, 1st Dist. Hamilton No. C-200152,

2021-Ohio-2093, the defendant, under the guise of taking his

stepdaughter arrowhead-hunting, drove to a remote location, began to

kiss her neck, pushed her into a truck, forced himself on her and

groped her.           The First District applying Logan, concluded that the

defendant’s gross sexual imposition and abduction convictions should

merge.       The court concluded that the abduction was “merely

incidental” to the gross sexual imposition and the defendant did not

have a separate animus for the abduction because his immediate

motive in restraining his stepdaughter was to sexually assault her.

Id. at ¶ 14.            Consequently, the gross sexual imposition and

abduction offenses are not of dissimilar import based on a lack of

separate and identifiable harm, and not committed separately.           Id.

at ¶ 15-16.

        {¶30} Other examples of cases that include kidnapping incidental

to rape or other sexual assault offenses include State v. Lundy, 8th

Dist. Cuyahoga No. 105119, 2017-Ohio-9155, ¶ 33-34 (act brief and

movement slight so kidnapping incidental to the rape and no separate
[Cite as State v. Kuntz, 2022-Ohio-3376.]

animus for kidnapping); State v. Johnson, 2014-Ohio-4750, 22 N.E.3d

249, ¶ 108 (3d Dist.) (moving victim from alley to porch

demonstrated victim’s restraint and movement had no significance

apart from facilitating rape); State v. Pore, 5th Dist. Stark No.

2011-CA-00190, 2012-Ohio-3660 (kidnapping and rape merge when

defendant threatened victim with knife, moved her to bedroom to

undress, moved to living room to lock door, then moved to bedroom

for rape); State v. Bolton, 8th Dist. Cuyahoga No. 96385, 2012-Ohio-

169 (gross sexual imposition and kidnapping merge because victim’s

movement from hallway to bedroom incidental to gross sexual

imposition).

        {¶31} Many cases, however, support the proposition that

kidnapping and rape should not merge when a kidnapping serves the

distinct purpose of concealment of the rape.          When a defendant moved

the victim from an outside stairway into his apartment, then to his

bedroom, the Supreme Court of Ohio found a separate animus for the

kidnapping.           State v. Rogers, 17 Ohio St.3d 174, 181–182, 478 N.E.2d

984 (1985), vacated on other grounds, Rogers v. Ohio, 474 U.S. 1002,

106 S.Ct. 518, 88 L.Ed.2d 452 (1985).

        {¶32} In State v. DeWees, 2018-Ohio-1677, 111 N.E.3d 334 (11th

Dist.), the defendant grabbed the victim’s hair and neck, dragged

her up an incline six feet from a walking trail, then attempted to
[Cite as State v. Kuntz, 2022-Ohio-3376.]

rape her.          The Eleventh District held that the kidnapping and

attempted rape resulted from distinct conduct and motivation because

the act of dragging the victim neither directly facilitated nor was

immediately motivated by the desire to commit the rape, but instead

served the purpose of secretive confinement.                     Id. at ¶ 44.

        {¶33} In State v. Zanders, 8th Dist. Cuyahoga No. 99146, 2013-

Ohio-3619, the defendant dragged the victim by her hair across a

street, through an open field and to a secluded “cubbyhole” in a

yard behind a building.                     The Eighth District concluded that this

restraint and movement was not incidental to the rape.                     Instead, the

restraint and force used to drag the victim to a secluded location

was separate and distinct from the force exercised during acts of

the rape.          Indeed, the victim’s removal to a secluded area subjected

the victim to a substantial increase in her risk of harm, separate

and apart from the risk involved in the rape.

        {¶34} In State v. Merryman, 4th Dist. Athens No. 12CA28, 2013-

Ohio-4810, the defendant moved the victim from hallway, to bathroom,

then to a locked stall before he committed the rape.                     This court

concluded that the defendant “could have performed oral sex upon the

victim in the hallway but Merryman had a separate animus for the

kidnapping, i.e., he wanted his actions to be secret; this separate

animus supports a separate conviction for kidnapping.”                     Id. at ¶ 52.
[Cite as State v. Kuntz, 2022-Ohio-3376.]

Consequently, in Merryman we concluded that the offenses of rape and

kidnapping did not merge.                   See also, State v. Helms, 7th Dist.

Mahoning No. 15 MA 0183, 2017-Ohio-4383 (defendant drove victim to

different location for rape, thus rape and kidnapping committed with

separate animus); State v. Terry, 10th Dist. Franklin No. 15AP-176,

2015-Ohio-3847, ¶ 16 (victim dragged around corner from residence

and forced into dark, open garage - “ movement of the victim prior

to the rape, although not long in duration, * * * was not merely

incidental to the rape”); State v. Howard, 9th Dist. Lorain No.

13CA010372, 2014-Ohio-3373, ¶ 66 (kidnapping and rape committed

separately, or with separate animus, when defendant accosted child

victim on public street, demanded she go with him or he would shoot

her, then “took her to the privacy of his home, where no one else

was present.            Secretive confinement may signify a separate

animus.”); State v. Dean, 2018-Ohio-1740, 112 N.E.3d 32 (6th Dist.),

¶ 65-66 (victim suffered separate harm from separate animus from

rape when defendant grabbed victim on the street, moved several city

blocks after showed gun, then confined her in abandoned house’s dark

patio before the rape); State v. Craig, 110 Ohio St.3d 306, 2006-

Ohio-4571, 853 N.E.2d 621, ¶ 118 (evidence supports convictions for

rape and kidnapping when defendant abducted victim, took her to

empty apartment at other location then raped and killed her); State
[Cite as State v. Kuntz, 2022-Ohio-3376.]

v. Grate, 164 Ohio St.3d 9, 2020-Ohio-5584, 172 N.E.3d 8, ¶ 110

(defendant lured victim to a house to give her clothing but then

raped her - kidnapping and rape do not merge because victim

kidnapped by act of deception significantly independent from the

asportation incidental to the rape).

        {¶35} In the case sub judice, appellant concedes that the victim

“was arguably restrained in the rampway behind the AmVets for

approximately two hours,” but contends this restraint was merely

incidental (i.e., had no separate animus) for the rape.              Thus, the

central question is whether appellant harbored a separate animus for

the two offenses.               “Animus” means “‘purpose, or more properly,

immediate motive’ and ‘requires us to examine the defendant’s mental

state in determining whether two or more offenses may be chiseled

from the same criminal conduct.’” Bailey, 1st Dist. Hamilton No. C-

140129, 2015-Ohio-2997, at ¶ 86, quoting State v. Logan, 60 Ohio

St.2d 131, 397 N.E.2d 1345 (1979).              To determine animus, or a

defendant’s motive or purpose, a court must dissect the facts and

circumstances in evidence, including the means used to commit the

offense.         Id.

        {¶36} Our review of the evidence adduced at trial reveals that

the victim sat in a parked car when appellant “grabbed” her arm and

“pulled [her] out of the car”...“he just grabbed my arm and yanked,”
[Cite as State v. Kuntz, 2022-Ohio-3376.]

then took the victim to a “little cement walkway” behind the AmVets

building “like thirty seconds away,” to a secluded area where the

rape occurred.             We believe that this conduct indicates a separate

animus for the kidnapping and rape offenses.                 Here, appellant

grabbed the victim, removed her from a car in a parking lot and

forced her some distance to a rampway in an alley behind a building.

Once again, as the AmVets witness stated about that location,                  “if

you’re down in the bottom of it [the ramp way] nobody can see ya.”

Like Zanders, in the case at bar appellant moved the victim from a

public place to a secluded location, then confined and assaulted

her.      We believe that, under these facts, the victim, like the

victim in Zanders, suffered harm separate and apart from the rape

when appellant moved the victim to a secluded location before he

committed the rape.                 We believe that the case sub judice is more

similar to DeWees, supra, 2018-Ohio-1677, 111 N.E.3d 334 (11th

Dist.) and the line of cases that emphasize secretive confinement.

When an offender moves a victim from a public place to a secluded

area, the removal limits exposure and subjects the victim to a

substantial increase in the risk of harm separate and apart from the

harm involved in the rape.

        {¶37} Therefore, because a separate animus exists for the rape

and kidnapping offenses, the offenses should not merge.                Although
[Cite as State v. Kuntz, 2022-Ohio-3376.]

the kidnapping and rape convictions involved a single victim, the

harm caused by the two offenses is separate and identifiable.

Because appellant’s conduct shows that appellant committed these

offenses with separate animus, under Ruff the offenses should not

merge.       The fact that an offender may have the ultimate goal to

commit rape and formulated a plan of action in furtherance of that

goal should not absolve an offender of responsibility for all other

crimes committed in the furtherance of that goal.

        {¶38} Thus, based upon the foregoing reasons, we overrule

appellant’s first assignment of error.

                                            II.

        {¶39} In his second assignment of error, appellant asserts that

he did not receive the effective assistance of counsel when his

counsel failed to argue that his convictions are allied offenses of

similar import.              However, because we concluded that appellant’s

convictions do not constitute allied offenses of similar import,

this assignment of error is moot.

        {¶40} Thus, based upon the foregoing reasons, we overrule

appellant’s second assignment of error.

                                            III.

        {¶41} In his third assignment of error, appellant asserts that

his rape and kidnapping convictions are against the manifest weight
[Cite as State v. Kuntz, 2022-Ohio-3376.]

of the evidence.               Although appellant does acknowledge that

sufficient evidence supports his convictions, he nevertheless

maintains they are against the manifest weight of the evidence.                 In

particular, appellant argues that the victim’s testimony is “riddled

with inconsistencies, evasion, and contradictions,” and, thus, his

convictions cannot be fairly said to have attained the high degree

of probative force and certainty required for a criminal conviction.

        {¶42} In State v. Smith, 2020-Ohio-5316, 162 N.E.3d 898, (4th

Dist.) ¶ 30, this court wrote that to determine whether a criminal

conviction is against the manifest weight of the evidence, “we must

review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of witnesses, and determine

whether, in resolving conflicts in the evidence, the trier of fact

clearly lost its way and created such a manifest miscarriage of

justice that reversal of the conviction is necessary.”               Smith at ¶

31, citing State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d

541 (1997); State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960

N.E.2d 955, ¶ 119; State v. Brown, 4th Dist. Athens No. 09CA3, 2009-

Ohio-5390.          In order to satisfy this standard, the state must

introduce substantial evidence on all the elements of an offense so

the jury can find guilt beyond a reasonable doubt.               See State v.

Eskridge, 38 Ohio St.3d 56, 526 N.E.2d 304, syllabus (1988).
[Cite as State v. Kuntz, 2022-Ohio-3376.]

        {¶43} In the case sub judice, the state argues that it adduced

ample evidence at trial to prove that appellant kidnapped C.D. when

he pulled her from a parked car, forced her to a secretive place

some distance away in an area not visible to the general public,

then threatened her, assaulted her, stabbed her with a screwdriver,

then further restrained her and raped her.                      The state claims that

ample evidence of rape and kidnapping exists because appellant

exerted force for 45 minutes while he assaulted her multiple times,

including strangling her, pushing her against a wall, picking her up

by her hair, shaking her, punching her stomach, slapping her,

attempting to break her leg and telling her she is his sex slave.

        {¶44} Appellant, however, contends that C.D.’s often

inconsistent testimony, raises questions about her memory and

credibility.            After our review we recognize that, although the

victim’s testimony may have been, at times, inconsistent, this

argument ignores other ample evidence, including surveillance video

and witness testimony.                      Furthermore, while appellant argues that

C.D. minimized the fact that she had engaged in sexual relations

with appellant on prior occasions, the occasion relevant to the case

at bar is what occurred on the date in question in this particular

case.       Obviously, the jury heard the witness testimony and opted to

believe the state’s version of the facts, that appellant kidnapped
[Cite as State v. Kuntz, 2022-Ohio-3376.]

and raped the victim.                  A jury, sitting as the trier of fact, may

choose to believe all, part or none of the testimony of any witness.

Here, the jury had the opportunity to observe all witnesses and

their testimony, including the victim’s testimony, and to assess the

credibility of each witness.                  Therefore, in the case sub judice we

cannot conclude that the jury lost its way when it chose to credit

C.D.’s testimony over appellant’s.                  Once again, although we

recognize that the record does reveal some inconsistencies, none are

so significant as to call the jury’s verdict into doubt.                     State v.

Picklesimer, 4th Dist. Pickaway No. 14CA17, 2015-Ohio-1965, ¶ 11,

citing State v. Weiss, 4th Dist. Athens No. 09CA30, 2010-Ohio-4509,

¶ 13.



        {¶45} Accordingly, based upon the foregoing reasons, we overrule

appellant’s third assignment of error and affirm the trial court’s

judgment.

                                                        JUDGMENT AFFIRMED.
ROSS, 20CA3731


                                                                    27


                           JUDGMENT ENTRY

     It is ordered that the judgment be affirmed and appellee
recover of appellant the costs herein taxed.

    The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court
directing the Ross County Common Pleas Court to carry this judgment
into execution.

     If a stay of execution of sentence and release upon bail has
been previously granted by the trial court or this court, it is
temporarily continued for a period not to exceed 60 days upon the
bail previously posted. The purpose of a continued stay is to allow
appellant to file with the Supreme Court of Ohio an application for
a stay during the pendency of the proceedings in that court. If a
stay is continued by this entry, it will terminate at the earlier of
the expiration of the 60-day period, or the failure of the appellant
to file a notice of appeal with the Supreme Court of Ohio in the 45-
day appeal period pursuant to Rule II, Sec. 2 of the Rules of
Practice of the Supreme Court of Ohio. Additionally, if the Supreme
Court of Ohio dismisses the appeal prior to expiration of 60 days,
the stay will terminate as of the date of such dismissal.

     A certified copy of this entry shall constitute that mandate
pursuant to Rule 27 of the Rules of Appellate Procedure.

    Hess, J. & Wilkin, J.: Concur in Judgment & Opinion

                                   For the Court




    BY:______________________________
                                        Peter B. Abele, Judge

                         NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
ROSS, 20CA3731


                                                    28
commences from the date of filing with the clerk.